Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhogal (US 2018/0292092 A1).

Claim 21: Bhogal discloses A cooking device (“Bhogal”, [0035], cooking apparatus; [0039], Figs. 6 & 7, e.g., oven 100) comprising:
a cavity provided to accommodate a cooking target (“Bhogal”, Figs. 6 & 7, [0039], [0041], cavity 200);
a camera module configured to capture a first image of the cooking target located in the cavity (“Bhogal”, [0035], [0042], a camera mounted within the oven cavity to capture images 11; [0112], Fig. 9, e.g., camera 710);
a heating module configured to heat the cooking target (“Bhogal”, Fig. 7, [0039], heating elements 300);
an interface configured to receive an input including a cooking temperature and a cooking time (“Bhogal”, Fig. 4, [0038], [0050]-[0051], user interface 30, 45);
an artificial intelligence (AI) module configured to output a second image of the cooking target based on the received input, wherein the second image corresponds to a predicted image of the cooking target after cooking is finished (“Bhogal”, Fig. 8, [0039], [0041], [0072], [0073], [0112], sensor system 700 construe as AI module); and
a controller configured to control the camera module, the heating module, and the AI module based on the received input (“Bhogal”, Fig. 8, [0039], [0041], processor 500).

Claim 22: Bhogal discloses the cooking device of claim 21, further comprising a memory configured to store the captured first image of the cooking target (“Bhogal”, Fig. 22, [0103], [0113], image analysis module 80).

Claim 23: Bhogal discloses the cooking device of claim 22, wherein the controller is further configured to: classify a plurality of images of a same cooking target based on a respective cooking level according to a color change of the cooking target; and
store the plurality of images in the memory (“Bhogal”, [0035], [0080], [0113]).

Claim 24: Bhogal discloses the cooking device of claim 21, wherein the AI module is further configured to output a specific image from a plurality of images stored in a memory as the second image, wherein the specific image is selected for outputting based on a determination that the specific image is associated with a same cooking level as the received input (“Bhogal”, [0112]-[0115], Fig. 14).

Claim 25: Bhogal discloses the cooking device of claim 21, wherein the interface is further configured to display the second image (“Bhogal”, Fig. 14, [0050], [0115], food images presented to a user at the user interface 30).

Claim 26: Bhogal discloses the cooking device of claim 25, further comprising a microphone configured to receive the input via a voice of a user (“Bhogal”, Fig. 11, [0050], [0051], the remote user device 40 includes a microphone to receive user inputs).

Claim 27: Bhogal discloses the cooking device of claim 26, wherein the input is recognized as a command to increase or decrease a cooking level from the voice of the user received via the microphone (“Bhogal”, Fig. 11, [0050], [0051], the remote user device 40 includes a microphone to receive user inputs. The user input can be used to modify a predetermined set of cooking instructions, e.g., increase fan speed, increase the heat, etc.).

Claim 28: Bhogal discloses the cooking device of claim 27, wherein the controller is further configured to reset a current cooking parameter based on the recognized command (“Bhogal”, [0053], the user interface allows user to make adjustment to the current cooking session).

Claim 29: Bhogal discloses the cooking device of claim 25, wherein the interface is further configured to display a modified image of the second image when a cooking command or a cooking parameter is changed (“Bhogal”, [0054], [0076], [0077], Fig. 14).

Claim 30: Bhogal discloses the cooking device of claim 29, wherein the interface is further configured to display a changed cooking time corresponding to the modified image of the second image (“Bhogal”, [0054], user interface can receive notification of time remaining in a cooking session).

Claim 31: Bhogal discloses the cooking device of claim 25, wherein the received input corresponds to a selection of one of a plurality of images displayed via the interface (“Bhogal”, [0091], [0115], [0119]).

Claim 32: Bhogal discloses the cooking device of claim 21, further comprising a communication module configured to transmit the second image to an external terminal (“Bhogal”, Fig. 4, [0056], [0078], remote computing system 20 (read: external terminal)).

Claim 33: Bhogal discloses the cooking device of claim 32, wherein a change of a cooking command or a cooking parameter is received from the external terminal via the communication module (“Bhogal”, Fig. 4, [0056], [0078], remote computing system 20 (read: external terminal)).

Claim 34: Bhogal discloses the cooking device of claim 21, further comprising a communication module configured to deliver a training result of the AI module to an external server (“Bhogal”, Fig. 4, [0056], [0078], remote computing system 20 or user device 40 (read: external terminal)).

Claim 35: Bhogal discloses the cooking device of claim 21, further comprising a communication module configured to update a previous training result from an external server (“Bhogal”, [0034]-[0035], [0055]).

Claim 36: Bhogal discloses the cooking device of claim 21, wherein the camera module is detachably provided outside a transparent window or is provided inside the transparent window, wherein the transparent window is part of the cooking device (“Bhogal”, [0035]).

Claim 37: Bhogal discloses the cooking device of claim 21, wherein the controller is further configured to recognize the cooking target prior to cooking based on the captured first image (“Bhogal”, [0043], [0132]).

Claim 38: Bhogal discloses the cooking device of claim 37, wherein the interface is further configured to include a speaker configured to output audio for guiding a cooking mode to a user based on the recognized cooking target (“Bhogal”, [0047], [0051]).

Claim 39: Bhogal discloses the cooking device of claim 37, wherein the interface is further configured to display a cooking mode based on the recognized cooking target (“Bhogal”, [0053]-[0054]).

Claim 40: Bhogal discloses the cooking device of claim 21, further comprising a communication module configured to transcieve data with an external server, wherein the communication module is further configured to transmit cooking information to an external terminal via the external server and receive a cooking command from the external terminal via the external server (“Bhogal”, [0037]-[0038]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2010/0147823 (Anderson) — discloses oven control system with graphical display.
US 2018/0187898 (Matarazzi) — discloses oven comprising a camera.

Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG H NGUYEN whose telephone number is (571)270-1300. The examiner can normally be reached M-F 9:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG H NGUYEN/Primary Examiner, Art Unit 2143